DETAILED ACTION
This communication is a FINAL office action on the merits. Claims 1-14, as filed are currently pending and have been considered below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the clasp portion releasably engaging the strap as described in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claim 1, in line 7 and claim 9, lines 8-9, the phrase “engaged with the strap” renders the claim indefinite as it is unclear what is intended by the limitation. The elected embodiments as shown in Fig. 18 does not appear to show any direct engagement with the strap. As best understood, the limitation refers only to the swivel assembly being connected indirectly with the strap assembly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (US 7,389,750).

a strap (18) having a first and second end, the strap having a length (Fig. 1 as shown);
a first assembly comprising a circular male portion (30) and a second assembly comprising a female portion (40), the two portions for releasable engagement and configured so as to lay in a common plane when releasably joined, the two portions 
a swivel assembly (12, 14, 16), engaged to one or both of the assemblies, and engaged with the strap, the swivel assembly configured to rotate independent of rotation of either the male or female portion on the strap (Column 4, lines 4-5);
wherein the common axis of rotation is aligned with the length of the strap (Fig. 1 as shown).

Regarding claim 2, Rogers et al. further disclose wherein the swivel assembly includes a loop (12) and a fastener (16), the fastener for engaging the loop and one of the male or the female portions (Fig. 2 as shown).

Regarding claim 7, Rogers et al. further disclose wherein at least one end of the strap has a facing portion configured to receive one of the assemblies (Fig. 2 show wherein 34 is received by an end portion of the strap reading on the facing portion).

Regarding claim 8, Rogers et al. further disclose wherein one of the male or female portions attaches directly to the swivel assembly and the other of the male or female portions attached to the strap (Fig. 2 as shown).

Regarding claim 9, Rogers et al. discloses an apparatus comprising:
a strap (18) having a first and second end, the strap having a length (Fig. 1 as shown);

a swivel assembly (12, 14, 16), engaged to one or both of the male or female portions, for engagement with the strap, the swivel assembly configured to rotate independent of rotation of either the male or female portion on the strap (Column 4, lines 4-5);
wherein the common axis of rotation is aligned with the length of the strap (Fig. 1 as shown);
wherein the swivel assembly includes a loop (12) and a fastener (16), the fastener for engaging the loop and one of the male or the female portions (Fig. 2 as shown).

Claims 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeBien (US 6,955,138).
Regarding claim 11, DeBien discloses an apparatus comprising:
a strap (26) having a first and second end, the strap having a length (Fig. 1 as shown);
a first assembly comprising a circular male portion (29) and a rotatable pivot plate (32) with a leash hole (Fig. 1 shows wherein 32 has an opening) and a second assembly comprising a female portion (30) and a rotatable pivot plate (32) with a leash hole (Fig. 1 shows wherein 32 has an opening), wherein each end of the strap is configured to form a facing section for receiving one of the assemblies (Fig. 1 as shown), the male and female 
wherein the rotatable pivot plates rotate with respect to their respective male and female portions (Fig. 1 shows wherein the ends are held in circular apertures allowing rotation).

Regarding claim 12, DeBien further discloses a leash (10’).

Regarding claim 14, DeBien further teaches wherein the first and second assemblies each include a post configured to prevent the rotatable plates from separating from the male and female portions thereof (The base portion of the bodies are formed in a post shape wherein each anchors the respective plates).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DeBien.
Regarding claim 3, Rogers et al. further discloses wherein the swivel assembly includes a swivel pin and a snap clip (Fig. 3 shows wherein 16 comprises a male ball and female socket wherein the male portion reads on the pin and the socket reads on the clip). Rogers fails to disclose the snap clip for engagement with the strap, the swivel pin for pivotal engagement with the loop. It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the arrangement of the ball and socket portions since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Allowable Subject Matter
Claims 4-6, 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        




/Robert Sandy/            Primary Examiner, Art Unit 3677